Case: 09-50609     Document: 00511111986          Page: 1    Date Filed: 05/14/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 14, 2010
                                     No. 09-50609
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHNNY JAY LACY,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:09-CR-279-1


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Johnny Jay Lacy appeals the sentence imposed after he admitted violating
conditions of his four-year term of supervised release.                 The district court
sentenced Lacy to 30 months of imprisonment and to a ten-year term of
supervised release. Lacy argues that the 30-month term of imprisonment is
unreasonable and greater than necessary to effectuate the goals of 18 U.S.C.
§ 3553(a), because his supervised release violations were related to personal
drug use and addiction, and not his original offense of drug trafficking, and

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50609      Document: 00511111986 Page: 2     Date Filed: 05/14/2010
                                   No. 09-50609

because his stable work history and devotion to the financial support of his
family make it less likely that he would commit further crimes or pose a danger
to the public. Lacy argues that the ten-year term of supervised release was
excessive because he had previously conformed to most conditions of supervised
release and because his only violations were related to his personal use of drugs,
which could be addressed during imprisonment and/or during a shorter term of
supervised release.
      Lacy’s sentence was authorized by law and thus is not unreasonable or
plainly unreasonable. See United States v. Hinson, 429 F.3d 114, 119-20 (5th
Cir. 2005). The 30-month term of imprisonment did not exceed the statutory
maximum of three years. See 18 U.S.C. § 3583(e)(3). Likewise, Lacy’s ten-year
term of supervised release was authorized by statute. 21 U.S.C. § 841(b)(1)(B)
(employing same language after 2002 amendment as subsection (b)(1)(C) except
for a higher minimum term); see United States v. Jackson, 559 F.3d 368, 370-71
(5th Cir. 2009) (holding that a 2002 amendment to the Controlled Substances
Act makes clear that supervised release for a conviction under § 841(b)(1)(C) can
be for a life term).
      Lacy concedes that his argument that the court’s imposition of a ten-year
term of supervised release violates the Double Jeopardy Clause is foreclosed by
Jackson.
      The judgment of the district court is AFFIRMED.




                                        2